[image357.gif]



--------------------------------------------------------------------------------



LETTER OF ENGAGEMENT
AND WORK AUTHORIZATION



November 8, 2007



Aidan Sullivan, CEO
i-level Media Group, Inc.
Suite 5B, No.98 Liu He Road
Shanghai, 200001, PRC



Dear Mr. Sullivan:



            This letter (the "Agreement") confirms the terms and conditions of
the engagement of Investor Relations International ("IRI"), by i-level Media
Group, Inc., (the "Company") to render certain investor relations and financial
communication services to the Company which are referred to herein.



            1.             Services. IRI agrees to perform, as requested by the
Company, investor relations services (also referred to as the "Program") for the
Company which are ordinarily and customarily performed by an investor relations
firm on behalf of a corporate client. These services include, but are not
limited to, (a) developing and implementing a twelve month investor relations
program plan on behalf of i-level Media Group; (b) review of the financial and
non-financial portions of quarterly and annual reports sent to security holders
by the Company, exclusive of any current, quarterly or annual reports filed with
U.S. Securities and Exchange Commission and/or other regulatory agencies; (c)
editing and/or the distribution of financial and general press releases; (d)
drafting and distribution of collateral material to the Company's shareholders
and the investing public; (e) the introduction of the Company to the private and
professional investment community, including, but not limited to private
investors, independent money managers, buy and sell-side analysts, and brokerage
houses; (f) the development of financial media articles regarding the Company;
(g) ensuring that the investor relations section of the Company's web site is
updated on a regular basis; (h) updating the Company's investor kits; and (i)
overall consulting relating to the Company's investor relations activities;



            Notwithstanding anything herein or in any statement of work to the
contrary, IRI shall not take any action or make any communication relating to
the Company or the services hereunder without the specific prior written
approval by the Company of such action or communication.



            2.             Non-exclusive Relationship. Commencing on November
12, 2007 (the "Commencement Date"), IRI shall use its reasonable best efforts in
the performance of its services described above. Nothing in this Agreement shall
be construed as limiting IRI's right to represent other clients, except that IRI
agrees not to represent any other person or entity which is in direct
competition with the Company unless IRI first obtains the Company's written
consent, which shall not be unreasonably withheld.



            3.             Fees. The Company shall pay to IRI for its services:
1) $18,000 monthly retainer; 2) 2,000,000 shares of restricted ILVL stock. The
first tranche of 1,000,000 shares due upon signing with the second tranche of
1,000,000 shares due 90 days later, assuming the Company has agreed to continue
with IRI's services. These terms are for a twelve-month (12) period, after which
the contract will survive indefinitely or until a termination notice has been
given by the Company. The Company will have the right to terminate at anytime
during the program with a thirty (30) day written termination notice --
excluding the initial 60-day minimum period. All invoices are due and payable
within five (5) days of receipt.





--------------------------------------------------------------------------------



i-level Media Group, Inc. Letter of Engagement
November 8, 2007
Page

2





            4.             Expenses. The monthly retainers are inclusive of the
majority of all out-of-pocket expenses. Out of pocket expenses include costs of
long-distance telephone charges, facsimile marketing services, e-mail marketing
services, messenger services, printing, copying, postage, and other such
ancillary services. However, it is understood by the Company that out-of-pocket
expenses do not include fees relating to vendor costs for the company's
quarterly conference calls, introductory conference calls, potential road shows,
and travel expenses to meet with the Company. However, the Company has the right
to pre-approve any travel costs in advance of travel dates. Please note that
travel, road shows, and additional investor meeting expenses are not included in
this budget. These types of travel and lodging expenses must be pre-approved by
Company. Additional out of pocket expenses in excess of $2,000, should there be
any, must be pre-approved by the Company.



            5.             Indemnity.



                            (a)     Indemnification by the Company. In
connection with IRI's engagement hereunder, including modifications or future
additions to this engagement and the related activities prior to this date, the
Company agrees that it will indemnify, hold harmless and defend IRI and its
affiliates, any director, officer, agent or employee of IRI or any of its
affiliates and each other person, if any, controlling IRI or any of its
affiliates and each of their successors and assigns (collectively, the "IRI
Group") against and in respect of any and all losses, damages, claims,
obligations, demands, actions, suits, proceedings, assessments, liabilities,
judgments, recoveries and deficiencies, costs and expenses (including, without
limitation, reasonable attorneys' fees and costs and expenses incurred in
investigating, preparing, defending against or prosecuting any litigation,
claim, proceeding or demand), all on an after-tax basis, less any amounts
actually paid as insurance reimbursement, of any kind or character
(collectively, a "Loss"), (i) related to, arising out of or result from (A) oral
or written information provided by the Company, the Company's employees or the
Company's other agents, for use by IRI in connection with IRI's performance of
services under this Agreement; (B) other action or failure to act by the
Company, the Company's employees or the Company's other agents; or by actions,
at the Company's request or consent, that are undertaken by IRI which lead to a
Loss, or (C) any breach of, or failure by the Company to fully perform, or any
inaccuracy in, any of the representations, warranties, covenants or agreements
of the Company in this Agreement or (ii) otherwise related to or arising out of
the engagement of IRI pursuant to this Agreement or any transaction or conduct
in connection therewith, except that this clause (ii) and clause (i) (B)
relating to actions by IRI, shall not apply with respect to any losses that are
finally determined to have resulted primarily from IRI's, or any member of IRI
Group's bad faith, willful misconduct or negligence.



                            (b)     Indemnification by IRI. In connection with
IRI's engagement hereunder, including modifications or future additions to this
engagement and the related activities prior to this date, IRI agrees that it
will indemnify, hold harmless and defend the Company and its affiliates, any
director, officer, agent or employee of the Company or any of its affiliates and
each other person, if any, controlling the Company or any of its affiliates and
each of their successors and assigns (collectively, the "Company Group") against
and in respect of any and all losses, damages, claims, obligations, demands,
actions, suits, proceedings, assessments, liabilities, judgments, recoveries and
deficiencies, costs and expenses (including, without limitation, reasonable
attorneys' fees and costs and expenses incurred in investigating, preparing,
defending against or prosecuting any litigation, claim, proceeding or demand),
all on an after-tax basis, less any amounts actually paid as insurance
reimbursement, of any kind or character (collectively, a "Company Loss"), (i)
related to, arising out of or result from (A) oral or written information
provided by IRI, IRI's employees or its other agents, for use by IRI in
connection with IRI's performance of services under this Agreement; (B) other
action or failure to act by IRI, its employees or its other agents of IRI or (C)
any breach of, or failure by IRI to fully perform, or any inaccuracy in, any of
the representations, warranties, covenants or agreements of IRI in this
Agreement or (ii) otherwise related to or arising out of the engagement of IRI
pursuant to this Agreement or any transaction or conduct in connection therewith
except that this clause (ii) shall not apply with respect to any losses that are
finally determined to have resulted primarily from the Company's or any member
of the Company's Group's bad faith, willful misconduct or negligence.



--------------------------------------------------------------------------------



i-level Media Group, Inc. Letter of Engagement
November 8, 2007
Page

3





                            (c)     Notice of Claim. Whenever a party learns of
or discovers any matter which may give rise to a claim for indemnification (the
"Claim") against a party under this Section 6 (the "Indemnity Obligor"), as the
indemnified party (the "Indemnified Party"), shall give notice to the Indemnity
Obligor of the Claim. With respect to Claims which are the subject of actions,
suits, or proceedings threatened or asserted in writing by any third party (a
"Third Party Claim"), the Indemnified Party shall, within 15 days following
receipt of such Third Party Claim, promptly notify the Indemnity Obligor in
writing of any Claim for recovery, specifying in reasonable detail the nature of
the Loss and the amount of the liability estimated to arise there from. If the
Indemnified Party does not so notify the Indemnity Obligor within 15 days of its
discovery of a Third Party Claim, such Claim shall be barred only to the extent
that the Indemnity Obligor is prejudiced by such failure to notify. The
Indemnified Party shall provide to the Indemnity Obligor as promptly as
practicable thereafter all information and documentation reasonably requested by
the Indemnity Obligor to verify the Claim asserted.



                            (d)     Defense. If the facts relating to a Loss
arise out a Third Party Claim, or if there is any claim against a third party
available by virtue of the circumstances of the Loss, the Indemnity Obligor
shall, by giving written notice to the Indemnified Party within 15 days
following its receipt of the notice of such claim, assume the defense or the
prosecution thereof, including the employment of counsel or accountants,
reasonably satisfactory to the Indemnified Party, at its cost and expense;
provided, however, that during the interim the Indemnified Party shall use its
best efforts to take all action (not including settlement) reasonably necessary
to protect against further damage or loss with respect to the Loss. The
Indemnified Party shall have the right to employ counsel separate from counsel
employed by the Indemnity Obligor in any such action and to participate therein,
but the fees and expenses of such counsel shall be at the Indemnified Party's
own expense, unless (a) the employment thereof has been specifically authorized
by the Indemnity Obligor, (b) such Indemnified Party has been advised by counsel
reasonably satisfactory to the Indemnity Obligor that there may be one or more
legal defenses available to it which are different from or additional to those
available to the Indemnity Obligor and counsel to each of the Indemnified Party
and the Indemnity Obligor shall have advised such parties that representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them or (c) the Indemnity Obligor has
failed to assume the defense of such action. Whether or not the Indemnity
Obligor defends or prosecutes such claim, all the parties hereto shall cooperate
in the defense or prosecution thereof and shall furnish such records,
information and testimony and shall attend such conferences, discovery
proceedings and trial as may be reasonably requested in connection therewith.
The Indemnity Obligor shall not be liable for any settlement of any such claim
effected without its prior written consent. In the event of payment by the
Indemnity Obligor to the Indemnified Party in connection with any Loss arising
out of a Third Party Claim, the Indemnity Obligor shall be subrogated to and
shall stand in the place of the Indemnified Party as to any events or
circumstances in respect of which the Indemnified Party may have any right or
claim against such third party relating to such indemnified matter. The
Indemnified Party shall cooperate with the Indemnity Obligor in prosecuting any
subrogated claim. The Indemnity Obligor will take no action in connection with
any claim that would adversely affect the Indemnified Party without the consent
of the Indemnified Party.



                            (e)     Duration of the Company's Obligations. The
Indemnity Obligor's indemnification obligations under this Agreement shall
survive the termination of this Agreement.



            6.             Acknowledgments and Representations.



                            (a)     The Company recognizes and confirms that in
performing its duties pursuant to this Agreement, IRI will be using , depending
upon and relying on data, material and other information furnished by the
Company, its employees and representatives (the "Information"). The Company
hereby agrees and represents that all Information furnished to IRI in connection
with this Agreement shall be accurate and complete in all material respects at
the time furnished, and that if such Information, in whole or part, becomes
materially inaccurate, misleading or incomplete during the term of IRI's
engagement hereunder, the Company shall so advise IRI in writing and correct any
such inaccuracy or omission. IRI assumes no responsibility for the accuracy and
completeness of such Information. In rendering its services hereunder, IRI shall
be entitled to use and rely upon the Information without independent
verification thereof. To the extent consistent with legal requirements, all
Information, unless publicly available or otherwise available to IRI without
restriction or breach of any confidentiality agreement, will be held by IRI in
confidence and will not be disclosed to anyone other than IRI's agents and
advisors without the Company's prior written approval or used for any purpose
other than those referred to in this Agreement.



--------------------------------------------------------------------------------



i-level Media Group, Inc. Letter of Engagement
November 8, 2007
Page

4





(b) The Company understands and agrees that in furnishing the Company with
advice and other services as provided in this Agreement, neither IRI nor any
officer, director or agent thereof shall be liable to the Company, its
affiliates, its shareholders, or its creditors for errors of judgment or
anything except bad faith, willful misconduct, or negligence in the performance
of its duties under the terms of this Agreement.



(c) The Company acknowledges that IRI has been retained solely as an advisor to
the Company, and not as an advisor to or agent of any other person, and that the
Company's engagement of IRI is not intended to confer rights upon any persons
not a party hereto (including shareholders, employees or creditors of the
Company) as against IRI, IRI's affiliates or their respective directors,
officers, agents and employees.



(d) The Company represents and warrants to IRI that it will not cause, or
knowingly permit (a) any action to be taken which violates or (b) a failure to
act, the effect of which violates, any federal or state securities law.



(e) IRI represents and warrants to the Company that it will not cause, or
knowingly permit (a) any action to be taken which violates or (b) a failure to
act, the effect of which violates, any federal or state securities law.



            7.             Notices. All notices, requests, consents and other
communications under this Agreement shall be in writing and shall be delivered
by hand or fax or mailed by overnight courier or first class certified or
registered mail, return receipt requested, postage prepaid and properly
addressed as follows:



If to IRI, at Investor Relations International, 15260 Ventura Boulevard, Suite
1060, Los Angeles, CA 91403, Attention: Haris Tajyar, Managing Partner. If to
the Company, at i-level Media Group, Inc., Suite 5B, No.98 Liu He Road,
Shanghai, 200001, PRC, Attention: Aidan Sullivan, CEO.



Any party may change its address for purposes of this provision by giving the
other party written notice of the new address in the manner set forth above.
Notice will be conclusively deemed to have been given when personally delivered,
or if given by mail, on the second day after being sent by overnight courier or
on the third day after being sent by first class, registered or certified mail,
or if given by fax, when confirmation of transmission is indicated by the
sender's fax machine.



            8.             Arbitration. All controversies, disputes or claims
arising out of or relating to this Agreement shall be resolved by binding
arbitration. The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. All
arbitrators shall possess such experience in, and knowledge of, the subject area
of the controversy or claim so as to qualify as an "expert" with respect to such
subject matter. The governing law for the purposes of any arbitration arising
hereunder shall be as set forth in Section 10 hereof. The prevailing party shall
be entitled to receive its reasonable attorney's fees and all costs relating to
the arbitration. Any award rendered by arbitration shall be final and binding on
the parties, and judgment thereon may be entered in any court of competent
jurisdiction.



            9.             Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of California, without
regard to the conflicts of laws provisions thereof, and may not be amended or
modified except in writing signed by both parties.



--------------------------------------------------------------------------------



i-level Media Group, Inc. Letter of Engagement
November 8, 2007
Page

5





            10.           Successors. This Agreement and all rights and
obligations there under shall be binding upon and inure to the benefit of each
party's successors, but may not be assigned without the prior written consent of
the other party, which shall not be unreasonably withheld or delayed.



            11.           Severability. If any provision of this Agreement shall
be held or made invalid by a statute, rule, regulation, decision of a tribunal
or otherwise, the remainder of this Agreement shall not be affected thereby and,
to this extent, the provisions of this Agreement shall be deemed severable.



            12.           Authorization. The Company represents and warrants
that it has all requisite power and authority, and has received all necessary
authorizations, to enter into and carry out the terms and provisions of this
Agreement.



                           Please confirm that the foregoing correctly sets
forth our Agreement by signing the enclosed letter in the space provided and
returning them to us for execution, whereupon we will send you a fully executed
original

Letter which shall constitute a binding Agreement as of the date first above
written. We look forward to working with you on this assignment.



Very truly yours,



 

By:  "Haris Tajyar"
         Haris Tajyar
         Managing Partner
         Investor Relations International
         Date: November 20, 2007

By:  "Aidan Sullivan"
         Aidan Sullivan
         CEO
         i-level Media Group, Inc.
         Date: November 20, 2007

8, 2006

